IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SENTRY INSURANCE                      NOT FINAL UNTIL TIME EXPIRES TO
COMPANY AND CGI                       FILE MOTION FOR REHEARING AND
TECHNOLOGIES &                        DISPOSITION THEREOF IF FILED
SOLUTIONS INC.,
                                      CASE NO. 1D14-56
      Appellant,

v.

KAREN SYKORA,

      Appellee.


_____________________________/

Opinion filed July 17, 2014.

An appeal from an order of the Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: July 2, 2010.

William H. Rogner, Winter Park, for Appellant.

Jeffrey E. Appel, Lakeland, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.